Fourth Court of Appeals
                                            San Antonio, Texas
                                       MEMORANDUM OPINION
                                                No. 04-13-00761-CR
                                                No. 04-13-00762-CR

                                                   Ruben NERIO,
                                                     Appellant

                                                         v.
                                            The State of TexasAppellee
                                              The STATE of Texas,
                                                     Appellee

                        From the 144th Judicial District Court, Bexar County, Texas
                              Trial Court Nos. 2005CR1231 & 2005CR1529
                           The Honorable Angus K. McGinty, Judge Presiding

Opinion by:         Sandee Bryan Marion, Justice

Sitting:            Sandee Bryan Marion, Justice
                    Marialyn Barnard, Justice
                    Luz Elena D. Chapa, Justice

Delivered and Filed: October 8, 2014

AFFIRMED; MOTIONS TO WITHDRAW GRANTED

           On March 30, 2006, appellant, Ruben Nerio, pled no contest to the charge of possession of

a controlled substance. Adjudication of guilt was deferred and appellant’s sentence was suspended

and he was placed on community supervision. Also on March 30, 2006, appellant pled to the

charge of felon in possession of a firearm. 1 Adjudication of guilt was deferred and appellant’s

sentence was suspended and he was placed on community supervision. Later, the State moved to



1
    The record does not indicate whether appellant pled guilty or no contest.
                                                                                  04-13-00761-CR & 04-13-00762-CR


revoke appellant’s community supervision in both cases. At a hearing on the motion to revoke,

appellant pled “true” to violating a condition of his community supervision. In the first case, the

trial court signed a judgment adjudicating guilt and assessed punishment at two years’

confinement, plus a $1,200 fine. In the second case, the trial court signed a judgment adjudicating

guilt and assessed punishment at six years’ confinement, plus a $1,200 fine. On appeal, appellant’s

court-appointed appellate attorney filed briefs containing a professional evaluation of the record

and demonstrating there are no arguable grounds to be advanced. Counsel concludes the appeals

are without merit. The briefs meet the requirements of Anders v. California, 386 U.S. 738 (1967).

Appellant was informed of his right to review the record. Counsel provided appellant with a copy

of the briefs and advised him of his right to file a pro se brief. Appellant has not filed a brief.

After reviewing the records in both appeals, we agree the appeals are frivolous and without merit.

Accordingly, we affirm the trial court’s judgments, and we grant appellate counsel’s motions to

withdraw. Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.); Bruns v.

State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). 2


                                                            Sandee Bryan Marion, Justice

Do not publish




2
  No substitute counsel will be appointed. See In re Schulman, 252 S.W.3d 403, 408 n.22 (Tex. Crim. App. 2008).
Should appellant wish to seek further review of this case by the Texas Court of Criminal Appeals, appellant must
either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary review.
Any petition for discretionary review must be filed within thirty days from the date of either this opinion or the last
timely motion for rehearing that is overruled by this court. See TEX. R. APP. P. 68.2. Any petition for discretionary
review must comply with the requirements of Texas Rules of Appellate Procedure 68.4.


                                                          -2-